717 S.E.2d 382 (2011)
Wendy SHACKLETON, as the Executrix of the Estate of Brenda P. Gainey, Deceased, and as the Executrix of the Estate of Leward Benmack Gainey, Deceased
v.
SOUTHERN FLOORING & ACOUSTICAL COMPANY, Employer, USF & G Kemper Insurance Company, Carrier.
No. 204P11.
Supreme Court of North Carolina.
August 25, 2011.
Brian M. Love, Raleigh, for Southern Flooring and Acoustical Company, et al.
Edward Pauley, Salisbury, for Shackleton, Wendy, et al.

ORDER
Upon consideration of the petition filed on the 24th of May 2011 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."